 In the Matter=offooProoucERs''RELEASINGCORPORATION(andAMERICANFEDERATION-OF LABORCase No. R-3745SUPPLEMENTAL DECISIONANDORDER-October 28, 194p,On May 27,-:1942, -.the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballotwas conducted on June 22, 1942, under the direction and supervisionof the Regional Director for the Fourteenth Region (St. Louis, Mis-souri).On June 23, 1942, the Regional Director, acting pursuant toArticle III, Section.9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties an Election Report on the ballot.No objections to the conductof the ballot or, the Election Report have been filed by any of theparties.The Regional Director reported that at the time of the election,only one name appeared on the eligibility list and that no ballots werecast in the election.Inasmuch as only one employee at the time ofthe election was within the unit found to be appropriate heretofore,and no ballots were cast in the-election, we shall dismiss the petition.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations BoardRules andRegulations-Series -2, as amendedIT IS HEREBY ORDERED thatthe petition for investigation and certifica-tion of employees of ProducersReleasingCorporation, St. Louis,Missouri, filed by American Federation of Labor, be, and it hereby is,dismissed._141 N LR.B,36245 N. L. R. B., No. 19.91